Citation Nr: 9908700	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-26 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1970.  
The evidence of record indicates Vietnam combat service. 



FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as impaired judgment, impairment of 
short- and long-term memory, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  The veteran's ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  



CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.7, 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records reveal that the veteran was awarded citations 
and medals, including the Combat Action Ribbon.

VA clinical records dated from February 1996 to March 1996 
reflect a relevant discharge diagnosis of chronic alcohol 
dependency.

A VA admission record dated in March 1996 reflects relevant 
impressions of alcohol dependence and polysubstance abuse; 
possible PTSD/depression; and nicotine dependence.  The 
veteran reported vivid dreams, and a history of nightmares 
and flashbacks that were less frequent.  It was noted that 
the veteran had a pattern of moving from place to place.  It 
was further noted the veteran kept in contact with his 
daughter but had problems keeping in contact with his son and 
had problems relating to some of his siblings.

A VA psychology assessment dated in March 1996 reflects Axis 
I diagnoses of alcohol dependence, PTSD, and nicotine 
dependence.  In regards to Axis II, the examiner noted an 
obsessive-compulsive personality disorder with dependent 
features and avoidant features.  The examiner noted the 
veteran's memory appeared intact, but he had some problems 
with concentration.  An average IQ was noted.  The examiner 
noted no impairment in abstracting or problem solving.  The 
examiner noted the veteran was basically obsessive-
compulsive, quite sensitive to others, shy, and worried a lot 
about things that might happen.  The veteran reported he 
never stayed with anything, that he was a light sleeper, and 
he had suffered from nightmares when he first returned from 
Vietnam.  

VA domiciliary clinical records and discharge summary records 
dated from March 1996 to February 1997 reflect relevant 
diagnoses of polysubstance abuse/alcohol dependence and 
PTSD/depression.  It was noted that the veteran had recently 
reestablished a relationship with his daughter and was trying 
to reestablish a relationship with his son.

A social industrial survey dated in July 1996 reflects 
objective findings of a very pleasant, cooperative, alert and 
oriented man who was very casually dressed.  The interviewer 
noted the veteran was very open and verbalized insight and 
judgment regarding his relationships during feelings of 
violence and their outcome.  It was noted that the veteran 
arrived with a notebook and series of notes that he referred 
to on occasion throughout the interview.  The veteran voiced 
many regrets about his attitude toward family members.  It 
was noted that the veteran was one of eight children, was 
divorced from his first wife, and had two children.  
Subjectively, it was noted that the veteran expressed a great 
deal of grief for not being able to be near his children 
because of his feelings and need for escape.  The veteran 
reported escaping responsibility by running from jobs, 
people, and situations.  The veteran stated he had lived in 
seclusion for the past three years in a one hundred-year-old 
cabin owned by his mother with no plumbing and a wood stove.  
The veteran stated he lived off of the land, poaching game, 
and occasionally trading odd jobs for food, alcohol, and 
marijuana.  The veteran also reported difficulty in retaining 
information; he frequently had to write notes to trigger his 
memory.  The veteran reported getting confused and making 
irrational decisions.  It was noted that the veteran reported 
sleeping four to four and a half-hours per night, with a 
startle reflex when awakening from sleep.  It was further 
noted that the veteran was very distrustful of the 
government.  The veteran reported that he would like to 
return to the workforce, but also stated he would probably 
work better by himself.  The veteran admitted to never having 
a problem with his employers. 

Upon VA PTSD examination dated in July 1996, the examiner 
noted the veteran's memory for remote events was excellent 
and appeared adequate for recent events.  The veteran's 
abstraction from questions and comments was adequate.  The 
veteran's concentration during serial three subtractions was 
noted as impaired and his performance was extremely slow with 
some arithmetic errors.  Abstraction from questions and 
comments was noted as adequate.  Considerable anxiety was 
estimated as present.  The veteran's affect was noted as 
somber and perhaps mildly depressed during the examination.  
While recounting Vietnam episodes, the examiner noted the 
veteran became notably tense and distressed.  The veteran 
reported feeling tense and uncomfortable in large groups, and 
fear that people in line behind him might be attackers.  The 
examiner noted the veteran had some minor hypervigilance with 
passersby.  The examiner also noted the veteran had fairly 
rare flashback episodes with some substantial dissociation, 
and the veteran experienced mild to moderate avoidance 
phenomena.  PTSD symptomatology of nightmares, awakening in a 
panic, flashbacks, and rage reaction was noted.  Hyperarousal 
was also noted as present.  The examiner noted diagnoses of 
PTSD, secondary to combat in Vietnam; alcoholism, chronic; 
and personality with compulsive traits.  The examiner noted 
the veteran had definite impairment in relationships, 
"resulting in such reduction in initiative, flexibility, and 
reliability levels as to produce 'definite industrial 
impairment.'"  

In an August 1996 rating decision, the Regional Office (RO) 
granted service connection for PTSD, evaluated as 30 percent 
disabling, effective February 1996. 

A hearing transcript dated in November 1997 reflects the 
veteran testified that he suffered from depression and that 
he isolated himself.  The veteran stated he spent the 
majority of his time in his cabin or in the yard and that he 
only went to town when it was absolutely necessary for 
groceries.  The veteran stated he did not go into town for 
recreation.  The veteran testified that he lived in a cabin 
in the woods with electricity, but no plumbing.  The veteran 
reported having a few odd jobs, but his last gainful 
employment was in 1983.  The veteran reported occasionally 
helping a neighbor.  The veteran testified he was not taking 
any medications because he did not feel they were helping 
him.  The veteran testified that he worked with his dogs, cut 
firewood, went fishing occasionally, and hunted for meat.  
The veteran reported he had to make an effort to hunt.  The 
veteran further reported increased nightmares, frequent 
flashbacks, and being terrified of police.  The veteran 
testified to difficulty following instructions and trouble 
with authority.  The veteran testified that he occasionally 
had friends visit him, but he very rarely went to visit 
others.  The veteran also testified that he occasionally 
attended church.  The veteran reported avoiding situations 
where he might lose control of his temper.  The veteran 
testified that he did not feel that he would be a good 
employee.  He indicated a fifty percent rating would be 
appropriate.

Upon VA PTSD examination dated in December 1997, the examiner 
noted an Axis I diagnosis of PTSD.  The examiner also noted 
the veteran had nightmares, depression, intrusive thoughts, 
and avoidance of people.  The veteran reported living in a 
log cabin with no plumbing, heated by fire.  The veteran 
further reported that he tried to work in March 1997, but he 
had problems with loss of memory and communication such that 
he could not organize his crew, was overresponsible, got very 
stressed out, and it bothered his knees and feet.  The 
veteran reported having nightmares about the war two to four 
times per week.  The veteran also reported hunting coyotes or 
foxes and selling their hides.  The veteran reported he might 
see friends every other week, but they very seldom came out 
to his place.  The veteran reported going to the store twice 
a week.  The examiner noted the veteran had a "little 
problem concentrating," and his insight was guarded.  The 
examiner further noted the veteran seemed like a person who 
avoided things and had not followed up on his psychiatric 
care.  Judgment was noted as questionable.  The examiner 
noted the veteran lived a very isolated existence with very 
little social contacts.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132 
(1996).  Effective November 7, 1996, the rating schedule for 
mental disorders was amended and redesignated as 38 C.F.R. 
§ 4.130.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  The 
evaluation criteria have substantially changed in the new 
rating schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 
1 Vet. App. 308 (1991).  In light of the fact that the 
veteran filed his claim before November 7, 1996, the Board 
will evaluate his psychiatric disability in light of both the 
new and old criteria.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
slip op. at 18.

As noted above, the Board will discuss the veteran's service-
connected PTSD disability under both the current and former 
rating criteria.  

Under the current rating criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998), a 30 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

The Board concludes that the veteran is entitled to a 50 
percent evaluation under the new criteria.  The veteran's 
PTSD is currently manifested by avoidance of others, guilt, 
worry, memory loss, confusion, intrusive thoughts, 
questionable judgment, and irrational decisions.  The Board 
finds these symptoms more nearly approximate the 50 percent 
schedular criteria in that they demonstrate occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as impaired judgment, impairment of 
short- and long-term memory, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

Upon VA PTSD examination dated in July 1996, the examiner 
noted the veteran's concentration during serial threes was 
impaired and considerable anxiety was present.  The examiner 
noted the veteran experienced mild to moderate avoidance 
phenomena, and the veteran had definite impairment in 
relationships, "resulting in initiative, flexibility, and 
reliability levels as to produce 'definite industrial 
impairment.'"  Upon VA PTSD examination dated in December 
1997, the examiner noted the veteran had nightmares, 
depression, intrusive thoughts, and avoidance of people.  The 
examiner noted the veteran had difficulty concentrating and 
his insight was guarded.  The veteran's judgment was noted as 
questionable.  At his hearing, the veteran testified to 
difficulty in following instructions and trouble with 
authority, as well as increased nightmares and frequent 
flashbacks.  However, the veteran also testified that he went 
fishing occasionally, and he occasionally visited friends and 
attended church.  The evidence further reflects that the 
veteran had reestablished a relationship with his daughter; 
and at his VA PTSD examination dated in December 1997, the 
veteran reported that he might see friends every other week 
and that he went to the store twice a week.  

The most recent medical evidence is silent for evidence of 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relationships, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to maintain and establish effective relationships. 

The most recent medical evidence is further silent for 
evidence of total occupational and social impairment due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own 
name.

Thus, the Board concludes an evaluation of no more than 50 
percent under the new criteria is warranted.

Under the former rating criteria for PTSD, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995), a 30 percent evaluation is 
assigned when there is definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation is assigned when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1998).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. § 4.2, 4.6 (1998).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than large."  VA O.G.C. Prec. Op. No. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the word "definite."  38 U.S.C.A. §  7104(c) (West 1991).

Employment is a factor that must be considered with regard to 
the evaluation of mental disorders.  Prior to November 1996, 
38 C.F.R. § 4.130 (1998) provided that the severity of the 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability, and that two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  It was 
further provided that the rating board must not underevaluate 
the emotionally sick veteran with a good work record.  
38 C.F.R. § 4.130 (1998).  

With respect to the veteran's social impairment, a review of 
the record reflects the veteran has been married and divorced 
one time.  The record further reflects the veteran had 
reestablished a relationship with his daughter and was 
attempting to reestablish a relationship with his son.  
Although the medical evidence reflects the veteran leads a 
very isolated existence, the veteran reported occasionally 
visiting friends, going to the store twice a week, and 
attending church on occasion.  Competent medical evidence of 
record has not characterized the veteran's social impairment 
as "severe."  Additionally, the veteran's regrets over past 
relationships with family members and his renewal of his 
relationship with his daughter seem to suggest the veteran's 
desire to have relationships with others. 

With respect to industrial impairment, the veteran stated he 
had not been gainfully employed since 1983.  However, the 
veteran did report doing odd jobs on occasion as well as 
hunting coyotes and foxes and selling their hides.  
Additionally, although the veteran reported he would probably 
work better by himself, he admitted to never having a problem 
with his employers.  At his November 1997 hearing, the 
veteran testified that he did not feel like he would be a 
good employee, and reported having trouble with authority.  

The Board concludes the veteran's symptoms of avoidance of 
others, guilt, worry, memory loss, confusion, intrusive 
thoughts, and irrational decisions more nearly approximate 
the 50 percent schedular criteria in that they demonstrate a 
considerably impaired ability to establish or maintain 
effective or favorable relationships with people, and by 
reason of psychoneurotic symptoms, the veteran's reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  At the 1997 
hearing, the veteran indicated that a fifty percent 
evaluation would be in order.

The most recent medical evidence does not show that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired, or 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment. 

Furthermore, the most recent medical evidence does not 
suggest that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and 
demonstrable inability to obtain or retain employment.

Thus, an evaluation of no more than 50 percent under the old 
criteria is warranted.

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1998) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence that the veteran is unable 
to obtain employment, other than his own statements.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in the absence of an exceptional or unusual 
disability picture.  

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to submit such evidence and 
argument, and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

As the Board has herein assigned one increase, without 
specifying effective dates or differentiating between 
multiple periods, the question of staged ratings has not been 
decided as prejudicial to the veteran; rather, in this case 
the Board has determined that none of the evidence of record 
supports an evaluation higher than that assigned, at any 
point within the appeal.  Accordingly, no prejudice has 
resulted herein.  Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).

Finally, the Board has also discussed whether extraschedular 
consideration is warranted in this case.  In doing so, the 
Board has considered all of the evidence, to include service 
medical records and the records of post-service medical 
treatment to date.  A disability evaluation in excess of 50 
percent was denied based on the totality of the evidence, 
without predominant focus on the recent evidence of record.  
Such review is consistent with the Court's recent decision in 
Fenderson.

Thus, for the foregoing reasons, the Board concludes that an 
evaluation of not more than 50 percent under the new and old 
criteria is warranted.  



ORDER

An evaluation of 50 percent for PTSD is granted, subject to 
the governing regulations applicable to the payment of 
monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 
- 14 -


- 14 -


